438 F.2d 974
UNITED STATES of America, Appellee,v.Bernard LIPSEY and Daniel Wexler, Appellants.
No. 26192.
United States Court of Appeals, Ninth Circuit.
February 19, 1971.
Rehearing Denied April 7, 1971.

Burton Marks (argued), of Marks, Sherman & London, Beverly Hills, Cal., for appellants.
Richard L. Jaeger (argued), Asst. U. S. Atty., Robert L. Meyer, U. S. Atty., David R. Nissen, Chief, Crim. Div., Michael Heuer, Asst. Chief, Crim. Div., Los Angeles, Cal., for appellee.
Before KOELSCH, ELY and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellants were indicted, tried by a jury, and convicted of receiving, in violation of 18 U.S.C. § 2315, stolen stock certificates which had been transported in interstate commerce.


2
With the exception of one ruling which excluded evidence offered for purposes of impeachment, we find appellants' assignments of error to be without substance. After an exhaustive study of the record, we hold that the evidentiary ruling, even if erroneous, was harmless within the meaning of Rule 52(a), FRCrimP. Taken, as a whole, the court's instructions to the jury, which are now challenged, fairly stated the applicable law and, in any event, were not objected to at the trial. In the absence of plain error, which does not here exist, the instructions cannot be attacked on appeal.


3
Affirmed.